UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-1879


ARTHUR GALLOWAY,

                Plaintiff – Appellant,

          v.

HORNE CONCRETE CONSTRUCTION,

                Defendant – Appellee,

          and

APOLLO INCORPORATED; SASA DJURIC,

                Defendants.



                              No. 11-1898


ARTHUR GALLOWAY,

                Plaintiff – Appellee,

          v.

HORNE CONCRETE CONSTRUCTION,

                Defendant – Appellant,

          and

SASA DJURIC; APOLLO INCORPORATED,

                Defendants.
Appeals from the United States District Court for the District
of Maryland, at Greenbelt. Jillyn K. Schulze, Magistrate Judge.
(8:09-cv-02274-JKS)


Argued:   January 30, 2013                  Decided:    May 1, 2013


Before MOTZ, KING, and FLOYD, Circuit Judges.


No. 11-1879 vacated and remanded;     No.   11-1898    dismissed   by
unpublished per curiam opinion.


ARGUED: Gregory L. Lattimer, LAW OFFICES OF GREGORY L. LATTIMER,
Washington, D.C., for Appellant/Cross-Appellee.        James S.
Liskow, DECARO, DORAN, SICILIANO, GALLAGHER & DEBLASIS, LLP,
Bowie, Maryland, for Appellee/Cross-Appellant.   ON BRIEF: Erik
H. Nyce, DECARO, DORAN, SICILIANO, GALLAGHER & DEBLASIS, LLP,
Bowie, Maryland, for Appellee/Cross-Appellant.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

        Arthur       Galloway       seeks       a    new       trial    in     the    District        of

Maryland — on damages only — concerning his negligence claim

against    Horne       Concrete          Construction,              arising     from       a    highway

accident.        Galloway contends that the district court erred at

trial     by     excluding          a     substantial              portion     of     his       damages

evidence, including his medical bills and the depositions of his

treating       physicians,             along        with       additional       proof          that   he

suffered       permanent          injuries      and        lost      future     earnings.             The

evidence       was    excluded          after       the    court       concluded      that,       under

Maryland       law,     its        admission             was       dependent        upon       Galloway

presenting expert testimony to prove causation — that is, to

connect the accident to the severe back injuries for which he

was thereafter treated.

      Although         the        jury    returned             a    verdict     against          Horne,

Galloway       maintains           that     the          court’s       erroneous          evidentiary

rulings    resulted          in    a     reduced         damages       award.        As     explained

below, we are satisfied that expert testimony was not required

under Maryland law, that the court’s error of law caused it to

abuse its discretion by excluding Galloway’s evidence, and that

the erroneous rulings were prejudicial.                                Accordingly, we vacate

the   damages        award    against          Horne       and      remand    for     a    new    trial

exclusively on that issue.



                                                     3
                                        I.

                                        A.

     At     the   time   of    the    accident     underlying    this   matter,

Galloway was a resident of Alabama and the owner-operator of a

Volvo tractor used for long-distance trucking. 1                Galloway worked

primarily    as   a   contract      hauler   for   K.C.   Transport,    LLC,   of

Newton, Alabama.         When K.C.’s trailer loads were ready to be

picked up and hauled to their destinations, it would contact

Galloway, who would handle the transit and delivery.

     On September 28, 2006, Galloway was driving his tractor-

trailer south on Interstate 95 in Harford County, Maryland, just

northeast of Baltimore.            At about 1:30 p.m., the traffic slowed

and Galloway came to a stop in the center lane of the highway,

behind a tractor-trailer operated by Apollo Incorporated.                  Sasa

Djuric,   also    driving     an    eighteen-wheel    tractor-trailer,     then

came to a stop behind Galloway.                Djuric’s rig, however, was

struck in the rear by a dump truck driven by Horne’s employee,

who failed to stop in time.             As a result, the Djuric tractor-

trailer was pushed violently into Galloway’s rig, which was in


     1
       The facts presented to the jury are recited in the light
most favorable to Galloway, as the prevailing party at trial.
See E.E.O.C. v. Fed. Express Corp., 513 F.3d 360, 365 (4th Cir.
2008).    Additional facts drawn from the excluded evidence,
primarily the treating physicians’ depositions and medical
records, are not in dispute and are set forth accordingly.



                                         4
turn pushed into Apollo’s.               Badly damaged and later declared a

total loss by the insurer, Galloway’s tractor-trailer was towed

from the multiple-vehicle crash. 2

        Galloway did not receive medical treatment at the accident

scene, and he remained overnight with his vehicle at a Maryland

salvage yard, where he began to experience severe lower back

pain.         Galloway informed K.C.’s insurance adjuster early the

next        morning   that    he   needed    to     go    to   the    hospital.      The

adjuster, however, advised Galloway to instead return to Alabama

before        seeking    medical    treatment.            As   a     result,   Galloway

travelled to Alabama on September 30, 2006, as a passenger on

another K.C. rig.

        Soon     after       returning      home,        Galloway     sought   medical

treatment from his primary care physician, Dr. Smith.                             During

Galloway’s initial examination on October 2, 2006, he advised

Dr. Smith of the accident and complained of severe back pain.

Dr. Smith prescribed medication, recommended rest, and directed

Galloway to return in a week if his pain did not subside.

        On October 9, 2006, his lower back pain having worsened,

Galloway again saw Dr. Smith.               Dr. Smith’s notes from that visit


        2
       The five vehicles in the chain-reaction crash included,
from front to rear, a pickup truck, Apollo’s tractor-trailer,
Galloway’s   tractor-trailer, Djuric’s   tractor-trailer,  and
Horne’s dump truck.



                                             5
reflect that Galloway was suffering from, “[b]ack Strain.                                      Work

Related.      Happened          two   weeks        ago.”           J.A.    171. 3      Dr.    Smith

prescribed more medication, but Galloway’s back pain worsened

further,    and    he       returned        for       an    additional       consultation        on

October 16, 2006.           On this occasion, Dr. Smith ordered an MRI of

Galloway’s lower back, which revealed a herniated disc.                                      Due to

his continuing back pain, Galloway was promptly referred to a

neurosurgeon.

     The     neurosurgeon,            Dr.     Cezayirli,            examined        Galloway     on

October 25, 2006.           Upon reviewing the MRI and conducting his own

physical examination, Dr. Cezayirli confirmed that Galloway was

suffering     from      a    herniated        disc.            Dr.    Cezayirli’s        records

reflect that Galloway “was in a 18-wheeler that was struck by

another 18-wheeler from the rear and has been bothered with pain

since that time.”            J.A. 170.        Dr. Cezayirli determined to treat

Galloway’s     injury           conservatively;              thus,        before     considering

surgery, he referred Galloway to Dr. Kelsey, a pain management

specialist.

     On    October        30,     2006,      Dr.      Kelsey        examined        Galloway    and

observed    that     he     had    “[c]hronic              lower    back    and      right    lower

extremity pain secondary to a herniated disc from a recent motor


     3
       Citations herein to “J.A. ____” refer to the contents of
the Joint Appendix filed by the parties in this appeal.



                                                  6
vehicle     accident.”            J.A.    58.          Dr.    Kelsey’s     records    further

reflect that,

       [t]his is a 55 year old African American male who
       comes to the Outpatient Physical Medicine Clinic at
       UAB Medical West complaining of chronic lower back
       pain . . . .    [Galloway] sustained this in a [motor
       vehicle accident] on 9/29/06 [sic] in which he was
       rear-ended by a series of tractor trailers in a multi-
       car collision on U.S. 95 outside of Baltimore,
       Maryland.

Id.    Dr. Kelsey administered a regional anesthetic to Galloway’s

lower back and prescribed physical therapy sessions twice a week

for a month.          At the request of Galloway’s physical therapist,

Dr.    Kelsey    also    prescribed            a   transcutaneous        electrical     nerve

stimulation (“TENS”) unit for in-home therapy.                             On November 29,

2006, Kelsey directed additional physical therapy sessions —

twice a week for three weeks — plus continuing in-home therapy

with    the     TENS     unit.            On       January      22,     2007,   Dr.    Kelsey

administered a second regional anesthetic, but Galloway’s back

injuries failed to respond to treatment, and his severe back

pain    persisted.           As    a     result,        Dr.    Kelsey    recommended     that

Galloway return to Dr. Cezayirli for back surgery.

       On     June     14,    2007,        Dr.         Cezayirli      surgically      removed

Galloway’s herniated disc.                The surgeon then inserted a piece of

bone   into     the    disc       space    in      Galloway’s      lower    back,     using   a

procedure known as a spinal fusion.                          After performing the spinal




                                                   7
fusion, Dr. Cezayirli again referred Galloway to Dr. Kelsey for

post-operative physical therapy.

                                             B.

     On     August     27,     2009,        Galloway        filed     his       single-count

Complaint in the District of Maryland against Horne, Djuric, and

Apollo.         Galloway      alleged         therein        that        the     defendants’

negligence      had   caused    his     back        injuries,       as      well     as   other

injuries, and he sought damages of not less than one million

dollars.        On March 26, 2010, by consent of the parties, the

proceedings were referred to a magistrate judge.                               See 28 U.S.C.

§ 636.      After     the    close     of    discovery,         the    defendants         filed

separate summary judgment motions.                      On January 25, 2011, the

court awarded summary judgment to Apollo, but denied summary

judgment to Horne and Djuric.

     Because Galloway’s treating physicians were in Alabama, he

prepared for trial by conducting evidentiary depositions of Drs.

Kelsey    and    Cezayirli     on    June        21,    2011.         The      two   treating

physicians were not designated as expert witnesses, but were

identified as fact witnesses in Galloway’s discovery responses.

     Soon    thereafter,       Horne        moved      in   limine       to    exclude     from

trial the testimony of Galloway’s three treating physicians. 4

     4
        At trial, Galloway’s lawyer apparently intended to
introduce the evidentiary depositions of Drs. Kelsey and
Cezayirli, and to present Dr. Smith as a live witness.


                                             8
Horne argued, inter alia, that their evidence was inadmissible

because    the    physicians       had   never        causally       linked   Galloway’s

injuries, or his need for the spinal fusion, to the September

2006 accident.          Asserting a lack of proof on causation, Horne

likewise sought to exclude any evidence of lost wages and the

permanent nature of Galloway’s back injuries.                         Galloway opposed

Horne’s motion in limine, and the magistrate judge, on July 8,

2011, conducted a telephonic hearing thereon.

     Relying on the decision of the Court of Special Appeals of

Maryland in Desua v. Yokim, the magistrate judge determined that

Galloway’s back injuries and treatments presented a complicated

medical question for which expert testimony was necessary to

prove causation, but that no such testimony had been proffered.

See 768 A.2d 56, 60 (Md. Ct. Spec. App. 2001) (citing Wilhelm v.

State   Traffic        Safety    Comm’n,    185       A.2d    715,     719    (Md.    1962)

(requiring       expert         testimony        to      prove       causation        where

“complicated          medical    question”        lies       outside     knowledge      of

laymen)).        With    regard    to    the     deposition      testimony       of   Drs.

Cezayirli and Kelsey, the magistrate judge explained that “[t]he

issue   here     is    whether    either    of    them       causally    relates      their

treatment [of Galloway] to the accident and that is the very

serious issue in this case.”             J.A. 346.

     The     magistrate         judge    then     ruled       that    Dr.     Cezayirli’s

evidence would be excluded in its entirety, in that he “never

                                            9
connect[ed] the needs for surgery or indeed any of the treatment

that he provid[ed] to this accident.”                     J.A. 347.         Addressing the

testimony of the pain management specialist, the court explained

that    “Dr.     Kelsey’s     treatment       after     the    surgery      is     . . .   not

relevant here,” but that Dr. Smith might link Dr. Kelsey’s pre-

surgery treatments to the accident.                      Id. at 351.          Accordingly,

the court deferred ruling on the in limine motion as to Dr.

Kelsey’s pre-surgery treatments, but granted the motion entirely

as to Dr. Cezayirli.            The court denied Horne’s motion in limine

as to Dr. Smith, advising that it would not be clear until trial

whether he could testify regarding causation.

        Having      barred    from    trial      the    admission      of    all    evidence

relating       to   the     spinal   fusion        surgery,    the   magistrate        judge

concluded that Galloway was not entitled to claim damages for

permanent injuries, and thus agreed with Horne that he could

neither    seek       nor    recover    future         lost   wages.         Finally,      the

magistrate judge ruled that Galloway could not testify regarding

any of his medical treatments, including the spinal fusion, but

could    advise      the     jury    that   he      suffered    back     pain      from    the

accident and that he had sought medical care for the pain.

                                              C.

       The jury trial was conducted in Greenbelt on July 12-13,

2011, where the magistrate judge’s pretrial evidentiary rulings

prompted further discussion.                For example, although Galloway was

                                              10
barred    from   introducing    the     evidentiary    depositions        of     Drs.

Kelsey and Cezayirli, he was allowed to testify that he had

never experienced back problems prior to the accident, and that

he   suffered    severe   lower       back    pain   immediately       afterward.

Further,    though   Galloway     was    permitted     to    testify      that    he

secured medical treatments to alleviate his pain, the magistrate

judge had left open the question of whether and to what extent

he could describe those treatments.

     Horne again objected to such evidence, however, and to any

mention of Galloway’s treating physicians.                   The court agreed

with Horne, as the record illustrates:

     The Court: [Galloway] has personal knowledge about how
     he felt. He has personal knowledge about how he feels
     today.    He cannot testify about his surgery because
     [the surgery] has not been causally linked to this
     accident.     The same is true with Dr. Kelsey’s
     treatment.

                                      * * *

     Mr. Lattimer: How is it that somebody can’t talk about
     what happened to them?   [Galloway] can’t say that he
     went to a doctor?

     The Court: [Galloway] can talk about his pain. That’s
     the only thing [he] can casually [sic] relate to this
     accident.    The reason [Galloway] can do that is
     because [he] can say he wasn’t in pain before the
     accident. [Galloway] can say that because he knows it
     from personal experience.

J.A. 449.    Galloway was thus prohibited by the magistrate judge

from testifying about his back treatments, including the spinal

fusion.     Galloway’s    evidence       relating    to     his   other   medical

                                        11
treatments was also excluded, as were his treating physicians’

evidentiary depositions. 5

      The only two witnesses who testified on Galloway’s behalf

were Galloway himself and his wife Glenda.                             Mrs. Galloway, who

worked    as   the     family’s       business       manager,      was     prevented         from

testifying that her husband is permanently injured, that his

income has been diminished, or that the back injury and spinal

fusion    will    negatively          affect       his   future    earnings.            At    the

conclusion       of    Galloway’s       case-in-chief,           the     magistrate         judge

revisited      her     ruling    on    the     lost      wages    issue,       modifying         it

slightly to allow Galloway to seek lost wages through the date

of   trial.       Djuric      and     Horne    then      presented       their    respective

defenses, which consisted in Djuric’s case solely of his own

testimony,       and    was     limited       in    Horne’s       case    to     just       three

witnesses.       Afterward, the parties rested with no rebuttal.

      Before instructing the jury, the magistrate judge further

explained      her     rejection       of   Galloway’s       claim       for    future       lost

wages,    stating      that     “I’m    not    giving      that    instruction          .    .   .

because I do believe that medical evidence of future inability

      5
        The magistrate judge thus sharply circumscribed the
testimony of Galloway and his wife, and excluded entirely the
evidentiary depositions of Drs. Kelsey and Cezayirli, plus the
exhibits to those depositions. The exhibits consisted of, inter
alia,   evaluation    forms,   correspondence   between   treating
physicians,   general   notes,   prescriptions,  progress   notes,
physical therapy evaluations, and extensive medical bills.



                                               12
to work would be required to support an instruction in that

area.”     J.A. 627.        Accordingly, the verdict form authorized only

three types of damages: (a) past lost wages (through the date of

trial);       (b)    past    non-economic         damages,       including       pain    and

suffering      (through      the    date     of   trial);       and     (c)    future   non-

economic damages.

      The jury found Horne liable to Galloway on his negligence

claim     —    thereby      finding      that     Horne     had       caused     Galloway’s

injuries      —      but    found   in     favor       of   Djuric.           Despite   the

evidentiary         limitations     imposed       at    trial,     the    jury    assessed

$125,000 in damages against Horne. 6                    On July 15, 2011, judgment

was   entered        accordingly      and,      on     August     13,    2011,    Galloway

noticed this appeal.            On August 18, 2011, Horne filed a cross-

appeal, which it now seeks to withdraw. 7                   We possess jurisdiction

pursuant to 28 U.S.C. § 1291.




      6
       The breakdown of the jury’s damages award, as reflected on
the verdict form, was as follows: $80,000 for past lost wages;
$40,000 for past non-economic damages, including pain and
suffering, through the date of trial; and $5,000 for future non-
economic damages.
      7
       In its response brief, Horne requested that we authorize
the withdrawal of its cross-appeal.    We are satisfied to grant
that request and hereby dismiss Horne’s cross-appeal, which is
docketed and consolidated as Appeal No. 11-1898.



                                             13
                                         II.

      Generally,     we   review    for       abuse    of    discretion      a   trial

court’s rulings on the admissibility of evidence.                      See Bryte ex

rel. Bryte v. American Household, Inc., 429 F.3d 469, 475 (4th

Cir. 2005).        Notably, an error of law made by a trial court

constitutes an abuse of its discretion.                     See Dixon v. Edwards,

290 F.3d 699, 718 (4th Cir. 2002).              More precisely, the question

of whether a personal injury dispute presents a “complicated

medical question” necessitating expert testimony, see Wilhelm v.

State    Traffic   Safety   Comm’n,       185   A.2d     715,    719    (Md.     1962),

involves   an   interpretation      of    state       law,   which     we   review   de

novo.    See Bryte, 429 F.3d at 475.



                                      III.

                                         A.

      Galloway challenges only the amount of the judgment and

seeks a new trial in that regard, arguing that the magistrate

judge’s    evidentiary    rulings    precluded         the    jury   from    properly

evaluating his damages.       We are obliged to apply the substantive

law of Maryland, and we must decide the matter as that state’s

highest court — the Court of Appeals of Maryland — would decide

it.     See Food Lion, Inc. v. Capital Cities/ABC, Inc., 194 F.3d

505 (4th Cir. 1999).         The magistrate judge’s disputed rulings

were premised on her view that, under Maryland law, Galloway’s

                                         14
claim       presented         a    complicated            medical        question       that    required

expert       testimony             to        establish        his       entitlement       to     certain

categories of damages.

       In    the       seminal          case       of    Wilhelm    v.     State       Traffic    Safety

Commission, 185 A.2d 715, 719 (Md. 1962), the Court of Appeals

of     Maryland        made        clear          that    when      a     personal       injury    claim

involves a “complicated medical question” that “falls within the

province of medical experts,” expert testimony must be presented

to   the         fact-finder            to    connect         the   injuries       to     the     alleged

negligent act. 8              The court nevertheless recognized that “[t]here

are . . . many occasions where the causal connection between a

defendant’s negligence and a disability claimed by a plaintiff

does       not    need      to     be    established           by   expert       testimony.”            Id.

Expert testimony is not required, as Wilhelm further explained,

if   the     case          falls    into          one    of   three      categories:       (1)     if    “a

disability             develops              coincidentally             with,”      or      within        a

“reasonable time after,” the subject act; or (2) if the proof of

causation             is     “clearly               apparent”           from     the      nature        and

circumstances of the injury; or (3) if “the cause of the injury

relates          to        matters           of     common      experience,            knowledge,        or

observation of laymen.”                       Id.

       8
       In Shpigel v. White, 741 A.2d 1205, 1212 (Md. 1999),
Maryland’s high court described Wilhelm as “[t]he seminal case”
in Maryland on the need for expert testimony in tort cases.


                                                         15
       Put   succinctly,           this   dispute    qualifies       under    each     of

Wilhelm’s       three       categories      of      cases    where     experts        are

unnecessary.              First,     Galloway’s      back      injuries      developed

coincidentally        with    and    immediately     after     Horne’s    negligence.

Second, causation was “clearly apparent” from the nature and

circumstances of his injuries.               Finally, under the evidence, the

cause of Galloway’s back injuries was shown to be the wreck on

I-95, and a reasonable jury could so find by using its “common

experience, knowledge, [and] observation.”                   Wilhelm, 185 A.2d at

719.    In short, no experts are needed to establish that being

rear-ended      by    an    eighteen-wheel       tractor-trailer       in     a    multi-

vehicle interstate accident can cause lower-back injuries.

       In Wilhelm, where the plaintiff was injured in a rear-end

collision,      the        court     of   appeals     deemed     expert      testimony

necessary to prove the causal nexus between the collision and

emotional disturbances of the plaintiff.                     Importantly, however,

the court recognized that an expert was not necessary to make a

separate causal connection — between a bruise on the plaintiff’s

forehead and the subsequent depigmentation of her skin in the

same    area.        In     discussing     the    forehead     injury,       the    court

explained that “common experience, knowledge and observation of

laymen” authorized the jury to infer that the collision caused

the injury.      Id. at 719.



                                            16
       Wilhelm has since been applied by the Maryland courts to

require, inter alia, expert testimony to establish the causal

connection      between         vaccinations           given      during    infancy      and    a

diagnosis of autism made several years thereafter.                               See Aventis

Pasteur,       Inc.       v.     Skevofilax,           914     A.2d      113    (Md.     2007).

Skevofilax,         perhaps,         is    the    paradigmatic        example     of    a    case

presenting a complicated medical question.                            On the other hand, a

plaintiff was not required to prove causation by expert evidence

when she drank from a spigot and developed chemical burns in her

mouth immediately thereafter.                     See Vroom v. Arundel Gas Co., 278

A.2d    563    (Md.       1971).          Similarly,       when    seeking      release      from

commitment,         a    person       suffering        a     mental      disorder      was   not

required to present expert testimony to prove that he would not

be a danger to himself or others.                          See Bean v. Dep’t of Health

and Mental Hygiene, 959 A.2d 778 (Md. 2008).

       In the context of an automobile accident, the Maryland high

court    has    required         expert          testimony       concerning     whether        the

accident caused, six weeks later, the partial paralysis of a

hand.         See       Craig    v.       Chenoweth,       194    A.2d     78   (Md.     1963).

Conversely,         in    Schweitzer        v.    Showell,       Maryland’s     intermediate

appellate court found a sufficient causal connection, without

any expert testimony on causation, between a vehicle accident

and     the    buckling         of    the     plaintiff’s         knee     fourteen      months

thereafter.         See 313 A.2d 97 (Md. Ct. Spec. App. 1974).

                                                  17
       In Desua v. Yokim, 768 A.2d 56 (Md. Ct. Spec. App. 2001),

the    decision       on   which     the        magistrate          judge    relied,      the

intermediate appellate court concluded that expert testimony was

essential to establishing that a soft-tissue neck injury had

been caused by a vehicle accident.                       The court emphasized the

disparity       between    damages        to    the    vehicle        —     concededly        “a

relatively simple, rear-end accident” — and the claimed personal

injury,       as    well    as     the     eighteen-day          delay       between      the

plaintiff’s emergency room visit and her first appointment with

a treating physician.            Id. at 61.

       By     contrast,    Galloway’s          crash    on    I-95,       involving      three

tractor-trailers and a large dump truck, was a force-laden event

that    was    reasonably        likely    to       injure    those       involved.        For

example, it was shown that Galloway’s vehicle was a total loss,

and    that    he    promptly     sought       medical       treatment      for    his    back

injuries.           And,   unlike    the        soft    tissue       injury       in   Desua,

Galloway’s         herniated      disc    was       objectively        observable,        was

diagnosed by way of an MRI, and resulted in a spinal fusion.

       Put simply, this case involves an over-the-road tractor-

trailer driver — plaintiff Galloway — who had never suffered

from   or     complained    of     back    pain,       but    who    was    injured      in    a

violent multi-vehicle accident.                     Galloway developed lower back

pain    immediately        thereafter,         and     he     promptly      reported       his

injuries to his treating physicians, who engaged in a course of

                                               18
treatments and then diagnosed his herniated disc.                            Ultimately,

Galloway’s back injuries could only be resolved through major

surgery, a spinal fusion.              In these circumstances, the evidence

was plentiful for a reasonable jury to conclude — as it did —

that the Maryland accident caused Galloway’s injuries.                              Because

the    court   erred     as    a    matter    of       law   in   ruling     that   expert

testimony was necessary, it abused its discretion by excluding

Galloway’s proffered damages evidence.

                                             B.

       Horne’s       primary   contention         at    oral      argument    —     without

conceding its other positions — was that any evidentiary errors

made    by   the     magistrate      judge    were       harmless.         The    excluded

medical      bills    alone,       however,   for       which     Galloway    is    surely

entitled     to    recover,    belie     Horne’s         assertion.        Those    bills,

which, according to Galloway’s counsel, amount to approximately

$120,000, would help lay the foundation for a calculation of

future damages far beyond the $5,000 actually awarded by the

jury here.        See supra note 6.

       In any event, we need not identify with certainty how the

jury’s assessment of damages was influenced by the magistrate

judge’s exclusion of Galloway’s evidence.                          More to the point,

“when a jury’s damages award itself indicates so strongly that

the error substantially influenced the jury’s verdict, the error

cannot be dismissed as harmless under Rule 61 of the Federal

                                             19
Rules of Civil Procedure.”       Sasaki v. Class, 92 F.3d 232, 237

(4th Cir. 1996).      Here, a comparison of the relatively small

$125,000 verdict and the relatively large sum of $120,000 in

excluded medical bills is more than sufficient to conclude that

the erroneous evidentiary rulings substantially influenced the

jury’s   verdict,   and   therefore    were   not   harmless.   The   point

becomes even more apparent in consideration of the undeniable

probability that the excluded medical bills and other evidence

resulted in a reduction of Galloway’s award for future pain and

suffering. 9


                                      IV.

     Pursuant to the foregoing, we vacate the judgment of the

district court and remand for a new trial on damages only.               We

also dismiss the cross-appeal noticed by Horne.

                                        No. 11-1879 VACATED AND REMANDED
                                                   No. 11-1898 DISMISSED

     9
        Because the erroneous evidentiary rulings were not
harmless, we must assess whether our remand for a new trial
should be limited to damages only.    Although neither party has
addressed that issue on appeal, it is established that “errors
relating to damage awards do not require reversal of liability
determinations   if   the  two   issues   are  not   inextricably
interwoven.”     Sasaki, 92 F.3d at 238.          Notably, Horne
acknowledges that “liability for the accident is not contested
on appeal,” Br. of Appellee 4, and the verdict form required the
jury to separately assess the questions on liability and
damages.     We are satisfied that the erroneous evidentiary
rulings are not inextricably interwoven into the verdict on
Horne’s liability, and we thus remand for a damages trial only.



                                      20